Holden, J.
Although there are different defendants in this cause than in Appliance Acceptance Co. v. Raymond, ante, 120 Vt 253, 138 A2d 308, the pleadings, the bills of exceptions, and orders purporting to transfer the actions for review before final judgment, are substantially the same in form and subject-matter. The two cases were considered together below and are subject to the same jurisdictional infirmity in this Court. The decision in Appliance Acceptance Co. v. Raymond is conclusive here and controls the disposition of this appeal.

Exceptions dismissed.